Non-Final Action 
This Office Action addresses U.S. Application No. 16/916,419, which is a reissue application of U.S. Application No. 15/896,415, entitled “Methods of Designing a Layout of a Semiconductor Device, Including Field Effect Transistor and Methods of Manufacturing a Semiconductor Device Using the Same” , which issued as U.S. Patent No. 10,037,401.
Original claims 1-19 and new claims 20-65 are presented for reissue and each of these claims are considered in this office action.
                                  Requirements under 37 CFR 1.173 (c)
Applicant is reminded of the requirements under 37 CFR 1.173 (b)(2) to provide underlining to any newly added claims beyond those published in the original patent.
                                       Rejections under 35 USC 251
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

Claims 1-65 are rejected under USC 251 for the reasons as follows:
The current declaration states that “US Patent Number 10,037,401 claims less than we has a right to claim since it fails to include claims directed to the layout of standard cells, which we believe to be patentable. All of the claims of the reissue application are broadening since they do not include one or more steps of the independent claims”. This language is insufficiently specific in that it does not indicate which original patent claim or claims contains the error, nor does it indicate the specific error that renders the claim as inoperable or invalid.  Additionally, several of the newly added claims contain the exact language which is otherwise supposed to be removed due to excessive narrowness, since as newly added independent claim 46 and newly added independent claim 60. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US Patent 6,480,997) in view of Lu et al (US patent 8,431,968). 
In the discussion below all references and quotations are taken from taken from Tanaka, except where otherwise noted. 
Claim 1: A method of producing a layout of a semiconductor device (FIGS 23-28), comprising: providing a standard cell layout (FIGS 23-28), the providing of the standard cell layout comprising creating a preliminary pin pattern of an interconnection layout of the standard cell layout (col. 1, lines 53-63 “numeral 117 denotes a pin in the standard cell 111, 118 denotes a pin in the standard cell 112, 119 denotes a pin in the standard cell 113, 1120 denotes a pin in the standard cell 114, numeral 121 and 122 denote pins both in the standard cell 115, numeral 123 and 124 denote pins in the standard cell 116”)  in association with a lower metal layer (Lu et al: towards the left in FIGS 2-3. As shown the semiconductor device has metal layers at the third layer, fifth layer and seventh layer. It would have been obvious to one of ordinary skill in the art to incorporate lower and upper metal layers in the semiconductor device so as to facilitate current flow from the power line to the current sink as taught by Lu et al ) of the semiconductor  device (col. 2, lines 8-11:  “After all these processes above, mask is formed on the basis of the thus obtained result of the automatic placement and routing, and a semiconductor IC circuit is formed by used of the thus provided mask”) performing a routing step to produce a high-level interconnection layout (FIG 24, steps ST62, ST63, ST64) in which a the preliminary pin pattern is connected to a high-level interconnection pattern, (the lower portion (upper half of FIG 29) has three pins and routing connections/wiring to the upper level (lower half of FIG 29) so as to connect the lower level and upper level)  the high-level interconnection layout representative of an upper level metal interconnection (col. 1, lines 60-65: “numeral 128 denotes a wiring physically showing the variable net regulated to connect pins 121” of the semiconductor device disposed above the lower metal layer (FIG 29: 115, 112, 116 are semiconductors above the upper layer) and converting the preliminary pin pattern into a postliminary pin pattern in a region of the interconnection layout of the standard cell layout (FIG 29: lower standard pin layout of three pins 117, 119, 120 is converted to one single upper layer pin 118) based on hitting information obtained upon the completion of the routing step, the postliminary pin pattern representative of a lower level metal interconnection of the lower metal layer of the semiconductor device, (col. 2, lines 8-11:  “After all these processes above, mask is formed on the basis of the thus obtained result of the automatic placement and routing, and a semiconductor IC circuit is formed by used of the thus provided mask”) wherein the postliminary pin pattern is different from the preliminary pin pattern (FIG 29, the postpreliminary pattern has one single pin 118, whereas the preliminary pattern has three pins 117, 119, 120). 
Claim 2: The method of claim 1, wherein the postliminary pin pattern is different from the preliminary pin pattern in terms of size and arrangement (FIG 29: the postpreliminary pattern has one single pin 118 and the preliminary pattern has three pins 117, 119, 120. Thus, the postliminary pattern has a different size (on pin vs three pins) and a different arrangement (one pin 118 in the center versus three pins spread out over three standard cells (111, 112, 114)). 
Claim 3: The method of claim 1, wherein the converting of the preliminary pin pattern into the postliminary pin pattern places the postliminary pin pattern in a region that was occupied by the preliminary pin pattern (In FIG 29,  standard cell 111 with its pin pattern (the pattern is one pin 117 in the cell) is overlapped by postliminary cell 116) such that the postliminary pin pattern and the preliminary pin pattern occupy overlapping regions in the method of producing the layout (In FIG 29,  standard cell 111 with its pin pattern (the pattern is one pin 117 in the cell) is overlapped by postliminary cell 116).
Claim 4:  The method of claim 1, wherein the providing of the standard cell layout comprises: providing a logic layout including logic transistors (col. 2, line 10, semiconductor IC circuits are well known by the person of ordinary skill in the art as being constructed of transistors. It would have been obvious to one of ordinary skill in the to include transistor semiconductors within integrated circuit so as to reduce the space consumption of the transistors, as is well known in the art.; and laying out a lower via pattern to connect the logic layout to the preliminary pin pattern (the via(s) would be the markings on the mask itself to lay down the alterations to the preliminary pin pattern. See col. 2, lines 7-11). 
Claim 5:  The method of claim 1, wherein the laying out of the preliminary pin pattern comprises laying out ghost patterns, in which pin information for the routing step is contained, (col. 2, lines 8-11, “After all these processes above, a mask is formed on the basis of the thus obtained result of the automatic placement and routing, and a semiconductor IC circuit is formed by used of the thus provided mask) and the converting of the preliminary pin pattern into the postliminary pin pattern comprises converting one of the ghost patterns that hits the high-level interconnection layout into the postliminary pin pattern (FIG 29: the postliminary cell region 112 will overlay the postliminary cell region 116, as shown in the drawing of FIG 29). 
Claim 6:  The method of claim 1, wherein the converting of the preliminary pin pattern into the postliminary pin pattern comprises preserving a first region of the preliminary pin pattern (In FIG 29, the first region 117 of the preliminary pin pattern is shown preserved as pin 118 in the postliminary pin pattern) while removing a second region of the preliminary pin pattern, and the first region comprises a first hitting region to be connected to the high-level interconnection layout (In FIG 29, preliminary region pins 119 and 120 are removed in postliminary cells 115 and 116). 
Claim 7:  The method of claim 1, further comprising providing a plurality of cell layouts (FIG 29: standard cell layouts 111, 113, 114, and postliminary cell layouts 112, 115, 116) each based on the standard cell layout (the postliminary cell layout is derived from the standard cell layout by particular wiring)  wherein the cell layouts have different interconnection layouts from one another (FIG 29: the postpreliminary pattern has one single pin 118 and the preliminary pattern has three pins 117, 119, 120. Thus, the postliminary pattern has a different size (on pin vs three pins) and a different arrangement (one pin 118 in the center versus three pins spread out over three standard cells (111, 112, 114)) and the converting of the preliminary pin pattern into the postliminary pin pattern comprises replacing the standard cell layout with one of the cell layouts, based on the hitting information. (col. 2, lines 8-11:  “After all these processes above, mask is formed on the basis of the thus obtained result of the automatic placement and routing, and a semiconductor IC circuit is formed by used of the thus provided mask”). 
Claim 8: The method of claim 1, further comprises laying out multiple ones of the standard cell layout, before the routing step (FIG 26 illustrates three standard cells defining a preliminary pin pattern). 
Claim 15:  A method of fabricating a semiconductor device (FIGS 23-28), comprising: a process of generating a layout of a semiconductor device, the layout comprising a standard cell layout (col. 1, lines 53-63 “numeral 117 denotes a pin in the standard cell 111, 118 denotes a pin in the standard cell 112, 119 denotes a pin in the standard cell 113, 1120 denotes a pin in the standard cell 114, numeral 121 and 122 denote pins both in the standard cell 115, numeral 123 and 124 denote pins in the standard cell 116”) ; manufacturing a photomask having a mask pattern based on the layout of the semiconductor device (col. 2, lines 8-11:  “After all these processes above, mask is formed on the basis of the thus obtained result of the automatic placement and routing, and a semiconductor IC circuit is formed by used of the thus provided mask”) ; and forming layers of metal lines (Lu et al: towards the left in FIGS 2-3. As shown the semiconductor device has metal layers at the third layer, fifth layer and seventh layer. It would have been obvious to one of ordinary skill in the art to incorporate lower and upper metal layers in the semiconductor device so as to facilitate current flow from the power line to the current sink as taught by Lu et al) and vias on a substrate using the photomask, the vias vertically connecting different layers of the metal lines (the via(s) would be the markings on the mask itself to lay down the alterations to the preliminary pin pattern. See col. 2, lines 7-11), wherein the generating of the layout of the semiconductor device comprises: laying out a lower via pattern on a logic layout of the standard cell layout (the via(s) would be the markings on the mask itself to lay down the alterations to the preliminary pin pattern. See col. 2, lines 7-11); laying out a preliminary pin pattern on the lower via pattern (col. 2, lines 8-11, “After all these processes above, a mask is formed on the basis of the thus obtained result of the automatic placement and routing, and a semiconductor IC circuit is formed by used of the thus provided mask);  performing a routing step on the standard cell layout, which places a high- level interconnection layout and an upper via pattern on the preliminary pin pattern (col. 2, lines 8-11, “After all these processes above, a mask is formed on the basis of the thus obtained result of the automatic placement and routing, and a semiconductor IC circuit is formed by used of the thus provided mask)  the upper via pattern connecting the preliminary pin pattern to an element of the high-level interconnection layout; and changing size of the preliminary pin pattern to generate a postliminary pin pattern connecting the lower via pattern to the upper via pattern. (FIG 29: the postpreliminary pattern has one single pin 118 and the preliminary pattern has three pins 117, 119, 120. Thus,  the postliminary pattern has a different size (on pin vs three pins) and a different arrangement (one pin 118 in the center versus three pins spread out over three standard cells (111, 112, 114)).
	Claim 16: The method of claim 15, wherein the laying out of the preliminary pin pattern comprises laying out a ghost pattern, in which pin information for the routing step is contained, and wherein the upper via pattern is placed on the ghost pattern in the routing step (col. 2, lines 8-11, “After all these processes above, a mask is formed on the basis of the thus obtained result of the automatic placement and routing, and a semiconductor IC circuit is formed by used of the thus provided mask), and the generating of the postliminary pin pattern comprises converting the ghost pattern into the pin pattern. (the postliminary cell layout is derived from the standard cell layout by the particular wiring. This is shown in FIG 28). 
	Claim 17:  The method of claim 15, wherein the generating of the postliminary pin pattern comprises preserving a first region of the preliminary pin pattern (In FIG 29, the first region 117 of the preliminary pin pattern is shown preserved as pin 118 in the postliminary pin pattern) while removing a second region of the preliminary pin pattern, and the first region comprises a region overlapped by the upper via pattern. (In FIG 29, preliminary region pins 119 and 120 are removed in postliminary cells 115 and 116). 
	Claim 18:  The method of claim 17, wherein the first region further comprises a region overlapping the lower via pattern (In FIG 29,  standard cell 111 with its pin pattern (the pattern is one pin 117 in the cell) is overlapped by postliminary cell 116).

Claim 19:  The method of claim 15, wherein the process of generating of the layout of the semiconductor device further comprises generating a plurality of cell layouts each based on the standard cell layout (FIG 29: standard cell layouts 111, 113, 114, and postliminary cell layouts 112, 115, 116), and wherein each one of the cell layouts comprises pin patterns that are different from those of each other of the cell layouts in terms of the sizes and arrangement of the pin patterns (FIG 29: the postpreliminary pattern has one single pin 118 and the preliminary pattern has three pins 117, 119, 120. Thus the postliminary pattern has a different size (on pin vs three pins) and a different arrangement (one pin 118 in the center versus three pins spread out over three standard cells (111, 112, 114), and the generating of the postliminary pin pattern (FIG 29: lower standard pin layout of three pins 117, 119, 120 is converted to one single upper layer pin 118) comprises replacing the standard cell layout with one of the cell layouts in consideration of the location of the upper via pattern (col. 2, lines 8-11:  “After all these processes above, mask is formed on the basis of the thus obtained result of the automatic placement and routing, and a semiconductor IC circuit is formed by used of the thus provided mask”). 
                                              Allowable Subject Matter
	Claims 9-14: Independent claim 9 recites “generating a postpreliminary pin pattern connecting the lower via pattern to the upper pattern, wherein the postliminary pin pattern and the preliminary pin pattern occupy overlapping regions in the process” distinguish from the art of record. Claims 10-14 depend on claim 9. 
Claims 20-32: Claim 20 recites “wherein the first contact electrically connects the at least one of the plurality of gate patterns to the lower metal line; wherein the first contact includes a first portion contacting the at least one of the plurality of gate patterns and a second portion contacting the lower metal line…wherein a height of the first contact is greater than a height of the via.” distinguish from the art of record. Claims 21-32 depend on claim 20.
Claims 33-45: Claim 33 recites: “wherein the first contact electrically connects the at least one of the first to third gate patterns to the first metal line; wherein the first contact includes a first portion contacting the at least one of the first to third of gate patterns and a second portion contacting the first metal line; wherein the first to third gate patterns are provided on the first to fourth fins as extending across the first to fourth fins in the first direction and parallel to each other; wherein a height of the first contact is greater than a height of the via” distinguish from the art of record. Claims 34-45 depend on claim 20.
Claims 46-59: Independent claim 48 recites: “a first gate pattern which is extending parallel to the first direction across at least one of the first active region and the second active region; a second gate pattern which is extending parallel to the first direction across the at least one of the first active region and the second active region, wherein the second gate pattern is spaced apart from the first gate pattern in a second direction; a third gate pattern which is extending parallel to the first direction across the at least one of the first active region and the second active region, wherein the third gate pattern is spaced apart from the second gate pattern in the second direction” distinguish from the art of record. Claims 47-59 are dependent on claim 46.
	Claims 60-65: Independent claim 60 recites: “second active region which is spaced apart from the first active region in a first direction; a first gate pattern which is extending parallel to the first direction across at least one of the first active region and the second active region; a second gate pattern which is extending parallel to the first direction across the at least one of the first active region and the second active region, wherein the second gate pattern is spaced apart from the first gate pattern in a second direction; a third gate pattern which is extending parallel to the first direction across the at least one of the first active region and the second active region, wherein the third gate pattern is spaced apart from the second gate pattern in the second direction” distinguish from the art of record. Claims 61-65 are dependent on claim 60.
                                       Prior or Concurrent Proceedings
Applicant is reminded of the obligation apprise the Office of any prior or concurrent proceedings in which US Patent 10,037401 is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, reissues, reexaminations, or litigations and the results of such proceedings.
                                       Information Material to Patentability
	Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
                                             Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sam Rimell whose telephone number is (571) 272-4084. The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm, off 1st Fri. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL G RIMELL/Primary Examiner, Art Unit 3992                      


Conferees:

/JEFFREY D CARLSON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992